 Case: 4:20-cv-00781-SRC Doc. #: 17 Filed: 01/13/21 Page: 1 of 13 PageID #: 233




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 JIMMY O. WARREN,                              )
                                               )
        Plaintiff(s),                          )
                                               )
        vs.                                    )       Case No. 4:20-cv-00781 SRC
                                               )
 METRO TRANSIT, et al.,                        )
                                               )
        Defendant(s).                          )

                                  Memorandum and Order

       When Bi-State terminated bus driver Jimmy Warren’s employment in 2014, Warren filed

a charge of discrimination against Bi-State, and later sued in state court. In that suit, Warren did

not bring any ADA claims or name Local 788. A couple years after the state court dismissed

that case for failure to state a claim, Warren sued in this Court, asserting ADA claims against Bi-

State and Local 788, as well as a breach of the duty of fair representation claim against Local

788. In this Order, the Court grants Local 788’s motion to dismiss Warren’s ADA and fair-

representation claims.

I.     Background

       Warren alleges that Bi-State Development Agency, his former employer, terminated his

employment because of his disability and in retaliation for complaining about discriminatory

workplace policies. Doc. 1. Following his termination on August 22, 2014, Warren filed a

charge of discrimination with the Equal Employment Opportunity Commission. Id. at ¶ 48. The

EEOC issued Warren a right-to-sue letter on August 30, 2017. Doc. 11-1.

       Warren then filed suit against Bi-State and other defendants in the Circuit Court of St.

Louis City on November 20, 2017, asserting various claims, including claims under the Missouri


                                                   1
 Case: 4:20-cv-00781-SRC Doc. #: 17 Filed: 01/13/21 Page: 2 of 13 PageID #: 234




Human Rights Act for disability discrimination and retaliation, which the defendants removed

and this Court later remanded back to the state court. Warren v. Metro Transit, et al., 4:17-cv-

02936-JAR, Doc. 1-1 (E.D. Mo. Dec. 27, 2017). Warren did not name Local 788 in that action.

On remand, the defendants moved to dismiss for failure to state a claim. On June 18, 2019, the

state court granted the motion and dismissed all of Warren’s claims. Doc. 10-3.

       Warren filed the present suit on June 20, 2020, asserting that Bi-State and Local 788

violated the Americans with Disabilities Act by discriminating against him due to his disability

and for retaliating against him for complaining about discriminatory policies. Doc. 1. Warren

contends that Local 788 violated the ADA by discriminating against Warren “due to his large

size.” Id. at ¶ 75. Specifically, Warren alleges that Local 788 did not reinstate him and did not

fairly represent him in his claims against Bi-State due to his disability. Id. at ¶ 75-79. Warren

further asserts that the union breached its duty of fair representation owed to him. Id. at ¶ 76-81;

Doc. 11 at 15. Local 788 now moves to dismiss all claims against it.

II.    Standard

       Under Federal Rule of Civil Procedure 12(b)(6), a party may move to dismiss a claim for

“failure to state a claim upon which relief can be granted.” The notice pleading standard of Rule

8(a)(2) requires a plaintiff to give “a short and plain statement showing that the pleader is

entitled to relief.” To meet this standard and to survive a Rule 12(b)(6) motion to dismiss, “a

complaint must contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotations and

citation omitted). This requirement of facial plausibility means the factual content of the

plaintiff’s allegations must “allow[] the court to draw the reasonable inference that the defendant

is liable for the misconduct alleged.” Park Irmat Drug Corp. v. Express Scripts Holding Co.,



                                                  2
 Case: 4:20-cv-00781-SRC Doc. #: 17 Filed: 01/13/21 Page: 3 of 13 PageID #: 235




911 F.3d 505, 512 (8th Cir. 2018) (quoting Iqbal, 556 U.S. at 678). The Court must grant all

reasonable inferences in favor of the nonmoving party. Lustgraaf v. Behrens, 619 F.3d 867, 872-

73 (8th Cir. 2010). Ordinarily, only the facts alleged in the complaint are considered for

purposes of a motion to dismiss; however, materials attached to the complaint may also be

considered in construing its sufficiency. Reynolds v. Dormire, 636 F.3d 976, 979 (8th Cir.

2011).

         When ruling on a motion to dismiss, a court “must liberally construe a complaint in favor

of the plaintiff[.]” Huggins v. FedEx Ground Package Sys., Inc., 592 F.3d 853, 862 (8th Cir.

2010). However, if a claim fails to allege one of the elements necessary to recover on a legal

theory, the Court must dismiss that claim for failure to state a claim upon which relief can be

granted. Crest Constr. II, Inc. v. Doe, 660 F.3d 346, 355 (8th Cir. 2011). Threadbare recitals of

a cause of action, supported by mere conclusory statements, do not suffice. Iqbal, 556 U.S. at

678; Bell Atlantic v. Twombly, 550 U.S. 544, 555 (2007). Although courts must accept all

factual allegations as true, they are not bound to take as true a legal conclusion couched as a

factual allegation. Twombly, 550 U.S. at 555 (internal quotations and citation omitted); Iqbal,

556 U.S. at 677–78.

III.     Discussion

         A.     Failure to exhaust administrative remedies

         The ADA has adopted the enforcement “procedures set forth in . . . [42 U.S.C. §] 2000e-

5.” 42 U.S.C. § 12117(a). Section 2000e-5(e)(1) provides that a charge of discrimination “shall

be filed by . . . the person aggrieved within 300 days after the alleged unlawful employment

practice occurred” with the EEOC. “The purpose of filing a charge with the EEOC is to provide

the Commission an opportunity to investigate and attempt a resolution of the controversy



                                                 3
Case: 4:20-cv-00781-SRC Doc. #: 17 Filed: 01/13/21 Page: 4 of 13 PageID #: 236




through conciliation before permitting the aggrieved party to pursue a lawsuit.” Cobb v.

Stringer, 850 F.2d 356, 359 (8th Cir. 1988) (citations omitted). Thus, “as a general rule, a

complainant must file a charge against a party with the EEOC before she can sue that party under

[the ADA].” Sedlacek v. Hach, 752 F.2d 333, 336 (8th Cir. 1985); see also Voss v. Hous. Auth.

of the City of Magnolia, Arkansas, 917 F.3d 618, 623 (8th Cir. 2019) (“The ADA requires a

plaintiff to file a complaint with the EEOC before filing a suit in federal court.” (citation

omitted)).

       Local 788 argues that Warren failed to exhaust his administrative remedies because he

did not file a charge with the EEOC against it. Doc. 4 at 2-5. The union asserts that although

Warren did file a charge with the EEOC, he only named Metro as the discriminating party. Doc.

16 at 3; Doc. 11-2. Warren contends that Local 788 had notice of the charge because the

narrative portion of the charge named a member of the union. Doc. 11-8. Because “adequate

notice of the charge” has been recognized as an exception to the general rule that the charge must

file a charge against a party, see Boyd v. BJC Health Sys., No. 4:17CV814 RLW, 2018 WL

620484, *5 (E.D. Mo. Jan. 29, 2018) (citation omitted), Warren claims he exhausted his

administrative remedies.

       Warren’s argument misses the mark. Regardless of whether Local 788 had notice that

Warren filed an EEOC charge, Warren failed to exhaust his administrative remedies because the

charge does not contain sufficient information to put Local 788 on notice of Warren’s ADA

claims against it. A party satisfies the exhaustion requirement “if the information supplied in a

charge of discrimination is sufficient to provide the employer notice of the charge’s subject

matter, and identif[ies] generally the basis for the claim.” Evans v. Hardee’s Food Sys., Inc., No.

4:12CV01675 ERW, 2013 WL 6732105, at *7 (E.D. Mo. Dec. 19, 2013) (citing McNeil v.



                                                  4
Case: 4:20-cv-00781-SRC Doc. #: 17 Filed: 01/13/21 Page: 5 of 13 PageID #: 237




Metro, 748 F. Supp. 2d 1047, 1056 (E.D. Mo. 2010)). While courts must “liberally construe an

administrative charge for exhaustion of remedies purposes, [courts] also recognize that ‘there is a

difference between liberally reading a claim which lacks specificity, and inventing, ex nihilo, a

claim which simply was not made.’” Parisi v. Boeing Co., 400 F.3d 583, 585 (8th Cir. 2005)

(quoting Shannon v. Ford Motor Co., 72 F.3d 678, 684 (8th Cir.1996)). Courts recognize such a

limitation because “[a]llowing a complaint to encompass allegations outside the ambit of the

predicate EEOC charge would circumscribe the EEOC’s investigatory and conciliatory role, as

well as deprive the charged party of notice of the charge . . ..” Williams v. Little Rock Mun.

Water Works, 21 F.3d 218, 223 (8th Cir. 1994) (citation omitted). Accordingly, “claims of . . .

discrimination in a complaint may be as broad as the scope of the Equal Employment

Opportunity Commission (EEOC) investigation which reasonably could have been expected to

result from the administrative charge.” Parisi, 400 F.3d at 586 (citing Kells v. Sinclair Buick–

GMC Truck, Inc., 210 F.3d 827, 836 (8th Cir. 2000). As such, the Court must assess whether

Warren’s ADA claims against Local 788 could have reasonably been expected to result from his

administrative charge.

       Warren’s charge only lists “Metro” as the “Employer [or] Labor Organization” that he

“believes discriminated” against him. Doc. 11-2. Warren also only checked the box for

“disability” as the basis for his discrimination, leaving the “retaliation” box blank. Id. In the

narrative portion of the charge, Warren states that Metro knew about his disabilities, but

terminated him “because of missed days due to [his] disabilities.” Id. After his supervisor at

Metro informed him that he “was terminated for violating [his] last chance agreement,” his

“Union President (Mike Breihan) requested a 2nd last chance agreement” but the “request was

denied.” Id. Warren concludes the narrative portion by stating he “believe[s] that [he] was



                                                  5
Case: 4:20-cv-00781-SRC Doc. #: 17 Filed: 01/13/21 Page: 6 of 13 PageID #: 238




denied a second chance agreement and terminated due to [his] disabilities . . . in violation of the

[ADA].” Id.

       Based on these allegations, the Court cannot conclude that Warren’s charge exhausted his

administrative remedies as to his retaliation and discrimination claims under the ADA against

Local 788. As an initial matter, Courts distinguish retaliation claims from discrimination claims

for exhaustion purposes. Richter v. Advance Auto Parts, Inc., 686 F.3d 847, 851–53 (citing Nat’l

R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 110–11 (2002)) (other citations omitted).

Failure to mention retaliation in the narrative portion of the charge or check the box for

retaliation results in the failure to exhaust administrative remedies as to the retaliation claim. Id.

at 849–53 (citing Morgan, 536 U.S. at 110–11) (other citations omitted); see also Cooper v. City

of St. Louis, No. 4:16 CV 1521 RWS, 2018 WL 3093504, at *4 (E.D. Mo. June 22, 2018)

(citations omitted). Here, Warren only checked the box for “disability” and did not include any

allegations about retaliation in his charge. Thus, the court finds Warren failed to exhaust his

administrative remedies as to his retaliation claim.

       Turning to the discrimination claim, even liberally construing the allegations, nothing in

the charge indicates that Local 788 discriminated against Warren. To the contrary, it asserts that

Local 788’s president attempted to prevent Warren from being terminated. The charge provides

no basis for the EEOC to investigate Local 788 for discriminatory acts or for failing to fairly

represent Warren, defeating the purpose of requiring parties asserting discrimination under the

ADA to first file a charge with the EEOC. See Cobb, 850 F.2d at 359 (“The purpose of filing a

charge with the EEOC is to provide the Commission an opportunity to investigate and attempt a

resolution of the controversy through conciliation before permitting the aggrieved party to pursue

a lawsuit.”). Because Warren failed to include any information that would put the EEOC or the



                                                  6
Case: 4:20-cv-00781-SRC Doc. #: 17 Filed: 01/13/21 Page: 7 of 13 PageID #: 239




union on notice of the discrimination claims against Local 788, the court finds that Warren failed

to exhaust his administrative remedies as to his ADA discrimination claim. See Richter, 686

F.3d at 850–53 (citing Morgan, 536 U.S. at 110–11) (other citations omitted); see also Mayes v.

Reuter, No. 4:17 CV 2905 CDP, 2018 WL 2267905, at *6 (E.D. Mo. May 17, 2018) (“Entirely

new allegations that appear for the first time in the federal-court complaint should be dismissed

for failure to exhaust administrative remedies if the EEOC charge did not provide notice that

they would be raised.” (citing Richter, 686 F.3d at 850–53)).

       The Court’s conclusion aligns with other decisions that have found administrative

remedies unexhausted when the claims asserted in a charge of discrimination depart from the

claims advanced in a suit. In Parisi, the plaintiff asserted that the Boeing violated the Age

Discrimination in Employment Act. 400 F.3d at 584. Plaintiff alleged that he applied for

positions at the company, but Boeing did not hire him because it favored younger individuals.

Id. However, his EEOC administrative charge only identified a single incident “in which he

applied for a position and was rejected.” Id. at 585. The Court found that the plaintiff failed to

exhaust his administrative remedies as to the unspecified refusals to hire because “it is not

reasonable for the EEOC to look for and investigate such adverse employment actions if they are

nowhere mentioned in the administrative charge.” Id. at 586; see also Lenk v. St. Louis Public

Schools, No. 4:18 CV 1296 DDN, 2018 WL 5862747, at *4 (E.D. Mo. Oct. 24, 2018) (finding

that the plaintiff failed to exhaust her administrative remedies because not only did she “fail to

list [a defendant] as an employer in her EEOC charge, she also fail[ed] to list any of the adverse

actions for which she now complains.”). Appling this principle to the present matter, it would

not have been reasonable for the EEOC to investigate Local 788’s actions based on the

allegations in the charge.



                                                 7
Case: 4:20-cv-00781-SRC Doc. #: 17 Filed: 01/13/21 Page: 8 of 13 PageID #: 240




       In Sellers v. Deere & Co., the Court found that the plaintiff failed to exhaust one of his

claims. 791 F.3d 938, 943 (8th Cir. 2015). The plaintiff’s charge of discrimination described his

increased workload and perceived mistreatment by Deere employees, but failed to mention

Deere’s company-wide personnel reorganization or his demotion. Id. The failure to reference

the personnel reorganization or his demotion in his EEOC charge meant that he failed to exhaust

his administrative remedies as to that claim and thus the court found he was prohibited from

alleging that the personnel reorganization “effectively demoted him.” Id. (citing Parisi, 400 F.3d

at 585–86). Similarly, in Evans, the plaintiff brought suit alleging that her employer failed to

accommodate her disability in violation of the ADA. 2013 WL 6732105, at *7. The Court

found that the plaintiff failed to exhaust her administrative remedies as to this claim because

nothing in the narrative portion of the EEOC charge “suggest[ed] that Defendants failed to

accommodate her.” Id. Like the charges in Sellers and Evans, Warren’s charge failed to allege

that Local 788 discriminated against him based on his disability and therefore Warren failed to

exhaust his remedies as to that claim.

       Thus, for the reasons stated above, the Court finds that Warren failed to exhaust his

administrative remedies as to his ADA claims against Local Union 788. As such, the Court

dismisses these claims.

       B.      Timeliness of Warren’s ADA claims

       Exhaustion notwithstanding, Warren’s claims against Union 788 still fail because he did

not timely file his ADA claims. As more fully explained in this Court’s Order on Bi-State’s

Motion for Judgment on the Pleadings, Doc. 18, Warren had to file suit asserting his ADA

claims against Local 788 within ninety-days of receiving a right-to-sue letter from the EEOC.

Here, Warren received a right-to-sue letter from the EEOC dated to August 30, 2017, Doc. 1-1,



                                                 8
Case: 4:20-cv-00781-SRC Doc. #: 17 Filed: 01/13/21 Page: 9 of 13 PageID #: 241




and filed an action asserting his ADA claims on June 20, 2020, well beyond the ninety-day

limitation. Warren also failed to present any reason why equitable tolling should apply.

Accordingly, even if Warren exhausted his administrative remedies, the Court would dismiss his

claims as untimely.

       C.      Breach of duty of fair representation

       Warren asserts two counts in his Complaint: 1) violation of the ADA for disability

discrimination; 2) violation of the ADA for retaliation. Doc. 1. In his opposition to Local 788’s

Motion to Dismiss, Warren states that he also asserts claims for “breach of duty and failure to

represent” and asks the Court to exercise supplemental jurisdiction over those claims. Doc. 11 at

15. Because “a complaint may not be amended by the briefs in opposition to a motion to

dismiss,” the Court looks to the Complaint to ascertain what claims Warren alleged. Morgan

Distrib. Co. v. Unidynamic Corp., 868 F.2d 992, 995 (8th Cir. 1989) (citations omitted).

       In asserting Count I for violation of the ADA for disability discrimination, Warren

alleges that “the union had a fiduciary duty to represent a union member.” Doc. 1 at ¶ 80. Local

788 “breached their duty of fair representation by displaying conduct that is arbitrary,

discriminatory, or in bad faith.” Id. at ¶ 77. Specifically, Local 788 “breached the duty of fair

representation by providing poor representation of the collective bargaining agreement” and

“displayed discriminatory conduct in bad faith by not representing Mr. Warren in his claims

against Metro/Bi-State due to his disability.” Id. at ¶¶ 78, 79. Lastly, Local 788 “failed to repair

the breach by reinstating Mr. Warren when the union reinstated other employees penalized by

Last Chance for Misses Agreement” and Warren contends discriminatory animus motivated the

union’s decision not to rehire him. Id. at ¶¶ 84-85.




                                                 9
Case: 4:20-cv-00781-SRC Doc. #: 17 Filed: 01/13/21 Page: 10 of 13 PageID #: 242




       Although Warren asserts the allegations related to breach of the duty of fair

representation in a count alleging an ADA violation, he does not clearly state on what basis he

asserts his fair-representation claim. Warren asks the Court to exercise supplemental jurisdiction

over this claim, implying that his fair-representation claim arises under state law. As explained

below, whether brought under federal labor laws, or federal or state employment laws, Warren’s

fair-representation claim fails as a matter of law.

                 1.    Federal labor laws

       Plaintiffs may bring fair-representation claims under § 9(a) of the National Labor

Relations Act, 29 U.S.C. § 159(a), see Breininger v. Sheet Metal Workers Int’l Ass’n Local

Union No. 6, 493 U.S. 67, 86–87 (1989), and as a hybrid action under § 301 of the Labor

Management Relations Act, 29 U.S.C. § 185. See Becker v. Int'l Bhd. of Teamsters Local 120,

742 F.3d 330, 335 n.4 (8th Cir. 2014) (explaining that a hybrid action comprises a suit against

the employer under § 301 and a suit against the union for breach of the duty of fair

representation, which is implied under the NLRA (citing DelCostello v. Int’l Bhd. of Teamsters,

462 U.S. 151, 164 (1983))). However, Warren states that he does not allege a hybrid claim.

Doc. 11 at 15.

       Numerous courts have held that federal labor laws such as the NLRA and the LMRA do

not apply to Bi-State or, by extension, to Warren. Vaught v. Bi-State Dev. Agency, No. 4:15 CV

1499 CDP, 2016 WL 1305088 (E.D. Mo. Apr. 4, 2016) (collecting cases); see also Stenger v. Bi-

State Dev. Agency of Missouri/Illinois Metro. Dist., 808 F.3d 734 (8th Cir. 2015). The parties do

not raise or even mention the issue, so the Court need not engage in a detailed analysis because

even if these laws applied, the statute of limitations bars Warren’s claim.




                                                 10
Case: 4:20-cv-00781-SRC Doc. #: 17 Filed: 01/13/21 Page: 11 of 13 PageID #: 243




        “A court may dismiss a claim under Rule 12(b)(6) as barred by the statute of limitations

if the complaint itself establishes that the claim is time-barred.” Humphrey v. Eureka Gardens

Pub. Facility Bd., 891 F.3d 1079, 1081 (8th Cir. 2018) (quoting Illig v. Union Elec. Co., 652

F.3d 971, 976 (8th Cir. 2011)). A six-month statute of limitations applies to fair-representation

claims. DelCostello, 462 U.S. at 172 (1983); DeSantiago v. Laborers Intern Union of N. Am.,

Local No. 1140, 914 F.2d 125, 130 (8th Cir. 1990) (citing Delcostello, 462 U.S. at 172). The

limitations period begins when the member knew or should have known about the alleged failure

to represent. Becker v. Int’l Bhd. of Teamsters Local 120, 742 F.3d 330, 333 (8th Cir. 2014)

(citing Scott v. UAW Local 879, 242 F.3d 837, 839 (8th Cir. 2001)).

       Here, Warren alleges that Defendants informed Warren that he violated the Last Chance

Agreement For Misses policy on August 1, 2014. Doc. 1 at ¶ 43. They declined to reinstate

Warren, noting that he had previously been unsuccessful under the policy. Id. at ¶ 44. Warren

then filed a grievance but did not prevail. Id. at ¶ 45. Bi-State terminated Warren on August 22,

2014. Id. at ¶ 45. Warren alleges that that Local 788 breached its duty of fair representation by

failing to advocate that he could perform the essential functions of his job, provided poor

representation of the collective bargaining agreement between Bi-State and Local 788, and

displayed discriminatory conduct by not representing Warren in his claims against Bi-State due

to his disability. Thus, given that Warren’s fair-representation claim centers around his

termination in 2014, Warren knew or should have known about Local 788’s failure to represent

in 2014—nearly six years before the present suit. As such, the statute of limitations bars his

putative claim.




                                                11
Case: 4:20-cv-00781-SRC Doc. #: 17 Filed: 01/13/21 Page: 12 of 13 PageID #: 244




               2.      Federal and state employment laws

       Plaintiffs may also bring fair-representation claims “under Title VII and the [Missouri

Human Rights Act], if [their] union, for discriminatory reasons, breaches its duty to represent

[them] fairly in the handling of his complaints.” Maegdlin v. Int'l Ass’n of Machinists &

Aerospace Workers, Dist. 949, 309 F.3d 1051, 1053 (8th Cir. 2002) (citations omitted).

Additionally, because a union may not be held liable under the ADA without a finding that it

breached its duty of fair representation, plaintiffs may allege that a union breached its duty of fair

representation merely as an element of an ADA claim, and not as a freestanding fair-

representation claim. Griffin v. Teamsters Local 618, No. 4:10CV1915 FRB, 2011 WL

13209591 (E.D. Mo. Apr. 29, 2011), aff’d, 446 F. App’x 819 (8th Cir. 2011); Wood v. Crown

Redi-Mix, Inc., 218 F. Supp. 2d 1094 (S.D. Iowa 2002), aff’d, 339 F.3d 682 (8th Cir. 2003). If

Warren asserts his fair-representation claim simply to plead a required element of an ADA claim

against a union, Warren’s claim necessarily fails because Warren failed to exhaust his

administrative remedies against Local Union 788 and failed to file suit alleging his ADA claims

within 90 days after receiving the right-to-sue letter. See supra Sections III.A and III.B.

Warren’s claim would fail for the same reasons if brought under Title VII or the MHRA. See 42

U.S.C. § 2000e-5(f)(1); Mo. Ann. Stat. § 213.111(1); State ex rel. Church & Dwight Co. v.

Collins, 543 S.W.3d 22 (Mo. 2018).

       Lastly, to the extent Warren purports to bring a fair representation claim based on state

law other than the MHRA, no such claim exists. Missouri Courts have long stated that

“questions involving a labor union’s duty of fair representation are governed by federal law.”

Sw. Bell Tel. Co. v. Buie, 689 S.W.2d 848, 852 (Mo. Ct. App. 1985) (citing Roach v.

Consolidated Forwarding Co., 665 S.W.2d 675, 681 (Mo. App. 1984)); see also Vaca v. Sipes,



                                                 12
Case: 4:20-cv-00781-SRC Doc. #: 17 Filed: 01/13/21 Page: 13 of 13 PageID #: 245




386 U.S. 171, 176 (1967) (explaining that fair representation claims are creatures of federal

statute). Thus, the six-month statute of limitations bars Warren’s fair-representation claim.

DelCostello, 462 U.S. at 172 (1983).

       Accordingly, the Court grants [4] Local 788’s motion to dismiss, and dismisses all

claims asserted against Local 788.


       So Ordered this 13th day of January 2021.



                                             STEPHEN R. CLARK
                                             UNITED STATES DISTRICT JUDGE




                                                13
